Exhibit 10.95

SIXTH AMENDMENT TO

2001 RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

SAVINGS AND RETIREMENT PLAN

WHEREAS, Harrah’s Entertainment, Inc., a Delaware corporation (the “Company”),
has established and maintains the Harrah’s Entertainment, Inc. Savings and
Retirement Plan (the “Plan”) for the benefit of its eligible employees and the
eligible employees of certain participating companies; and

WHEREAS, amendment of the Plan is desirable to (1) establish the Harrah’s Stock
Fund as a specified investment fund available under the Plan, (2) provide for
the merger of the Horseshoe Gaming Holding Corp. 401(k) Plan with and into the
Plan effective as of December 31, 2005 and (3) to clarify which Company
Affiliates participate in the Plan.

NOW, THEREFORE, BE IT RESOLVED that, this Sixth Amendment to the 2001
Restatement of the Harrah’s Entertainment, Inc. Savings and Retirement Plan is
adopted and shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Sixth Amendment.

BE IT FURTHER RESOLVED that, pursuant to the power and authority reserved by
Section 14.2(a) of the Plan to the Human Resources Committee, the Plan is hereby
amended as follows, effective as of the dates set forth below:

1.      Effective as of July 20, 2005, by substituting the following for
Section 1.43 of the Plan:

“Section 1.43 Investment Fund. “Investment Fund” means one of the investment
funds of the Trust Fund, including the Harrah’s Stock Fund, as provided in
Article V.”

2.      Effective as of December 31, 2005, by adding the following Section 1.47A
to read in its entirety as follows:

“Section 1.47A Merged Plan. “Merged Plan” shall mean a plan which merged with
and into the Plan.”

3.      Effective as of July 20, 2005, by substituting the following for the
first sentence of Section 5.1(c) of the Plan:

“Except for the Harrah’s Stock Fund, the Investment Funds otherwise selected by
the Investment Committee and offered under the Plan may be changed, from time to
time, without the necessity of amending this Plan.”

 



--------------------------------------------------------------------------------

4.      Effective as of July 20, 2005, by substituting the following for
Section 5.2 of the Plan:

“Section 5.2 Default Investment Fund.

If a Participant or Beneficiary fails or declines to make an effective
investment election, the Participant’s or Beneficiary’s Accounts shall be held
in one or more default Investment Funds, other than the Harrah’s Stock Fund, as
selected by the Investment Committee.”

5.      Effective as of July 20, 2005, by substituting the following for the
first sentence of Section 5.3(a)(i) of the Plan:

“(i)    has the responsibility and authority to evaluate, select and remove the
Investment Funds, other than the Harrah’s Stock Fund;”

6.      Effective as of July 20, 2005, by substituting the following for
Section 5.6(a) of the Plan:

“(a)    Notwithstanding Section 5.1(c) of the Plan, the Harrah’s Stock Fund
shall at all times be one of the Investment Funds available under the Plan. The
Harrah’s Stock Fund shall be invested primarily in shares of Harrah’s Stock
(except that the Harrah’s Stock Fund may be invested in rights, warrants and
options issued with respect to Harrah’s Stock (to the extent permitted by the
Code and ERISA as determined by the Investment Committee)). Dividends paid on
shares of Harrah’s Stock held in the Harrah’s Stock Fund, if any, shall be
reinvested and used to purchase additional shares of Harrah’s Stock, unless the
Participant elects otherwise pursuant to Section 5.6(c).”

7.      Effective as of December 31, 2005, by substituting the following for
Sections 8.7(d) and (e) of the Plan:

“(d)      Matching Account.  An Active or Inactive Participant may withdraw all
or a portion of his vested Matching Account at any time provided that either the
Participant has participated in the Plan (including a Merged Plan) for at least
five years or that the amounts to be withdrawn have been held in the Plan
(including a Merged Plan) for at least two years. Any such withdrawal will
result in the suspension of all Matching Contributions with respect to any
401(k) and After Tax Contributions made for the next six months, beginning on
the first day of the pay period following the pay period in which the withdrawal
is made, or as soon as administratively practicable thereafter.

(e)      Discretionary Contribution Account.  An Active or Inactive Participant
may withdraw all or a portion of his vested Discretionary Contribution Account
at any time provided that either the Participant has participated in the

 

2



--------------------------------------------------------------------------------

Plan (including a Merged Plan) for at least five years or that the amounts to be
withdrawn have been held in the Plan (including a Merged Plan) for at least two
years. Any such withdrawal will result in the suspension of all Matching
Contributions with respect to any 401(k) and After Tax Contributions made for
the next six months, beginning on the first day of the pay period following the
pay period in which the withdrawal is made, or as soon as administratively
practicable thereafter.”

8.      Effective as December 31, 2005, by adding the following to the end of
Section 11.9(a):

“In addition, Horseshoe Participants are subject to the provisions of Section
FIV of Appendix F.”

9.      Effective as of July 20, 2005, by substituting the following for
Section 14.5(a) of the Plan:

“(a)    Any Company Affiliate may adopt the Plan as a whole company or as of any
one or more divisions or groups of individuals. All Company Affiliates that have
adopted the Plan shall be listed in Appendix E of the Plan, effective as of the
date indicated. In order to reflect additions or withdrawals from the Plan,
Appendix E shall be revised and updated, from time to time, by the Vice
President of Compensation, Benefits and HRIS or the Vice President of Benefits,
without the necessity of amending the Plan. By adopting the Plan, the Company
Affiliate should assume all rights, obligations and liabilities as an Employer
hereunder and under the Trust Agreement.”

 

3



--------------------------------------------------------------------------------

9.      Effective as of December 31, 2005, by adding the following to the end of
Appendix D to the Plan:

ARTICLE D(II).

VESTING FOR FORMER PARTICIPANTS IN THE

HORSESHOE GAMING HOLDING CORP. 401(k) PLAN

Section D2.1 Application of Article D(II).  This Article D(II) shall apply only
to Horseshoe Participants. The terms used in Article D(II) with the first letter
or letters capitalized shall have the meaning specified in Article I or Appendix
F of the Plan.

Section D2.2 Vesting.

(a)      Each Horseshoe Participant shall be 100% vested in his Horseshoe 401(k)
Account, his Horseshoe Rollover Account, his Horseshoe Qualified Account and his
Empress/Horseshoe Accounts at all times.

(b)      Each Horseshoe Eligible Employee who is an Employee on December 31,
2005 and each Horseshoe Participant who is an Employee on December 31, 2005
shall be credited with an additional Year of Service on December 31, 2005 under
the Plan for all vesting purposes under the Plan.

(c)      For each Horseshoe Eligible Employee and each Horseshoe Participant,
his vested percentage (after adjustment of his Years of Service as described in
Section D2.2(b)) of the following amounts shall be determined in accordance with
the vesting schedule at Section 7.1(b) of the Plan:

(i) his Horseshoe Matching Account,

(ii) his Horseshoe Employer Contributions Account,

(iii) any employer contributions transferred from the Empress Plan in connection
with the merger of such plan with and into the Horseshoe Plan which are not
Empress/Horseshoe Accounts and

(iv) all future contributions made on his behalf to the Plan, including his
Matching and Discretionary Contribution Accounts.

 

4



--------------------------------------------------------------------------------

10.      Effective as of December 31, 2005, by substituting the following as
Appendix E to the Plan:

 

PARTICIPATING COMPANY AFFILIATES

   APPENDIX E

THE HARRAH’S ENTERTAINMENT, INC

SAVINGS AND RETIREMENT PLAN

 

The following Company Affiliates have adopted the Plan:

Harrah’s Arizona Corporation

Players Bluegrass Downs, Inc.

Harveys BR Management Company

Harrah’s Chester Downs Management Company, LLC

Harveys Iowa Management Company

Harrah’s Atlantic City, Inc.

Harrah’s Operating Company, Inc.

Harrah’s Maryland Heights Operating Company, Inc.

Harrah’s Kansas Casino Corporation

Harrah’s Operating Company Memphis, LLC

Jazz Casino Company, LLC

Harrah’s Illinois Corporation

Harrah’s Laughlin, Inc.

Harrah’s Lake Charles, LLC

Harveys Tahoe Management Company, Inc.

Southern Illinois Riverboat Casino Cruises, Inc.

Harrah’s Marketing Services Corporation

Harrah’s North Kansas City, LLC

Harrah’s Alabama Corporation

HCAL, LLC

Rio Properties, Inc.

Harrah South Shore Corporation

Atlantic City Showboat, Inc.

Harrah’s Shreveport Management Company, LLC

Harrah’s Las Vegas, Inc.

Robinson Property Group, L.P.

Horseshoe Gaming Holding, LLC.

Horseshoe Entertainment L.P.

 

5



--------------------------------------------------------------------------------

10.    Effective as of December 31, 2005, by adding the following as Appendix F
to the Plan:

 

HORSESHOE PLAN

   APPENDIX F

THE HARRAH’S ENTERTAINMENT, INC

SAVINGS AND RETIREMENT PLAN

MERGER OF THE HORSESHOE GAMING

HOLDING CORP. 401(k) PLAN

 

This Appendix F contains additional provisions of the Plan relating to the
merger of the Horseshoe Gaming Holding Corp. 401(k) Plan (the “Horseshoe Plan”)
with and into the Plan, effective December 31, 2005. Specifically, Appendix F
contains provisions relating to Horseshoe Eligible Employees, Horseshoe
Participants and the Horseshoe Accounts of Plan Participants who were
participants in the Horseshoe Plan effective as of December 31, 2005 and who
became Participants in the Plan effective as of January 1, 2006.

ARTICLE FI.

DEFINITIONS

Unless the context clearly indicates to the contrary, the terms used herein with
the first letter or letters capitalized shall have the meaning specified below,
or, if no definition is provided below, such terms shall have the meaning
specified in the Plan.

Section F1.1 Empress Plan. “Empress Plan” shall mean the Empress Casino 401(k)
Plan which merged with and into the Horseshoe Plan effective April 1, 2000.

Section F1.2 Empress/Horseshoe Accounts. “Empress/Horseshoe Accounts” shall
mean, for a Horseshoe Participant who was employed by an employer under the
Horseshoe Plan as of April 1, 2000 and was also employed by Empress
Entertainment, Inc., Empress Casino Hammond Corporation or Empress Casino Joliet
Corporation on or before July 1, 1998, that portion of his Horseshoe Accounts
comprised of his accounts established under the Empress Plan attributable to
employer contributions which were transferred to the Horseshoe Plan as well as
his Horseshoe Matching Account and his Horseshoe Employer Contributions Account
established under the Horseshoe Plan. A Horseshoe Participant’s
Empress/Horseshoe Accounts shall be held as sub-accounts under his corresponding
Horseshoe Accounts under the Plan.

Section F1.3 Horseshoe Accounts. “Horseshoe Accounts” means a Horseshoe
Participant’s accounts established under the Horseshoe Plan which include his
Horseshoe 401(k) Account, his Horseshoe Matching Account, his Horseshoe Rollover
Account, his Horseshoe Employer Contributions Account and his Horseshoe
Qualified

 

6



--------------------------------------------------------------------------------

Account, including his Empress/Horseshoe Accounts and any other amounts
allocated to his Horseshoe Accounts as a result of the merger of Empress Plan
with and into the Horseshoe Plan effective as of April 1, 2000. A Horseshoe
Participant’s Horseshoe Accounts shall be held as sub-accounts under his
corresponding Accounts under the Plan.

Section F1.4 Horseshoe Eligible Employee. “Horseshoe Eligible Employee” means
any person who was eligible to participate in the Horseshoe Plan on December 31,
2005 but who had no account balance as of that date.

Section F1.5 Horseshoe Participant. “Horseshoe Participant” means any person who
was a participant in the Horseshoe Plan on December 31, 2005 whose Horseshoe
Accounts were transferred to the Plan as a result of the merger of the Horseshoe
Plan with and into the Plan effective as of December 31, 2005.

Section F1.6 Horseshoe Plan. “Horseshoe Plan” means the Horseshoe Gaming Holding
Corp. 401(k) Plan which merged with and into the Plan effective as of
December 31, 2005.

Section F1.7 Normal Retirement Date. “Normal Retirement Date” for a Horseshoe
Participant’s Horseshoe Accounts means the date the Horseshoe Participant
attains age 59  1/2.

Section F1.8 Year of Vesting Service. “Year of Vesting Service” shall include
all service treated as vesting service under the provisions of the Horseshoe
Plan as of December 31, 2005, as well as all service otherwise so treated under
the provisions of the Plan. Additionally, each Horseshoe Participant shall be
credited with an additional Year of Service under the Plan for vesting purposes
under the Plan.

 

 

ARTICLE FII.

ELIGIBILITY

(a)      Each active participant under the Horseshoe Plan on December 31, 2005
shall immediately be eligible to participate in the Plan on January 1, 2006 if
he is employed as an Eligible Employee on January 1, 2006.

(b)      each Eligible Employee on January 1, 2006 who was an “employee” under
the Horseshoe Plan on December 31, 2005 but not a participant because he had not
satisfied the six month service requirement under the Horseshoe Plan as of
December 31, 2005 shall have his original date of hire under the Horseshoe Plan
recognized as his “employment date” for purposes of Section 2.1(a) and (b) of
the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE FIII.

IN-SERVICE WITHDRAWALS

Withdrawals After Age 59  1/2. After attaining age 59  1/2, an Active or
Inactive Horseshoe Participant may withdraw all or a portion of his Horseshoe
Accounts at any time in accordance with the Rules of the Plan. Any such
withdrawal shall not result in any suspension of Matching Contributions under
the Plan.

ARTICLE FIV.

DISTRIBUTION OF ACCOUNTS

In the event a Horseshoe Participant must receive a required minimum
distribution while employed by an Employer, the Horseshoe Participant may elect
to receive the minimum amount required by law in accordance with
Section 11.9(d).

 

 

IN WITNESS WHEREOF, this Sixth Amendment to the Plan, which was authorized by
the HRC, is hereby executed by the undersigned on December 31, 2005.

 

 

 

By:

 

/s/ NIZAR JABARA

 

Nizar Jabara

Vice President-Compensation, Benefits & HRSS

 

8